DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 12, last two lines, recites “the fluid cavity in the second end plate is fluidly isolated from the suction chamber”.  However, it is unclear how the fluid, which circulates through the system, is “fluidly isolated” from the suction chamber when fluid within the system circulates from the fluid cavity to the suction chamber.  For purposes of examination “the fluid cavity in the second end plate is fluidly isolated from the suction chamber” will be considered - - the fluid cavity in the second end plate is isolated from the suction chamber - - .
	Claim 2 recites “the fluid cavity is in fluid communication with the discharge chamber” however, claim 1 recites “the fluid cavity is…fluidly isolated from the suction 
	Claims 2-11 and 13-19 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukai et al. (JP05-010278).
	Per claim 1, Ukai teaches a compressor comprising: a shell (8) including a first inlet (82), a second inlet (93), and an outlet (83); a first scroll (2) including a first end plate (21) and a first spiral wrap (22); and a second scroll (1) including a second end plate (11) and a second spiral wrap (12), the first and second spiral wraps cooperating to define a series of moving compression pockets (24) therebetween, the moving compression pockets decrease in volume as the moving compression pockets move from a radially outer position to a radially inner position, the moving compression pockets receiving working fluid from the first inlet at the radially outer position and providing working fluid to the outlet at the radially inner position (this is the standard 
	Per claim 2, Ukai meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ukai teaches wherein the fluid cavity (16a) is in fluid communication with the discharge chamber (13).
	
	Regarding claim 12, claim 12 recites similar limitations as claim 1 and is rejected in a similar manner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. (JP05-010278) in view of Seo (US 6,375,438).
	Per claim 3, Ukai meets the claim limitations as disclosed in the above rejection of claim 1.  However, Ukai fails to explicitly teach a motor assembly disposed within the suction chamber and a heat exchanger disposed within the suction chamber, wherein the heat exchanger is in a heat transfer relationship with the motor assembly.
	However, Seo teaches a compressor (C) including a motor assembly (10) disposed within a suction chamber (inside 13) and a heat exchanger (122/123) disposed within the suction chamber, wherein the heat exchanger is in a heat transfer relationship with the motor assembly (col. 5, lines 44-50) “resulting in an improvement in both the operational performance and operational efficiency” (col. 1, lines 5-10).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motor assembly disposed within the suction chamber and a heat exchanger disposed within the suction chamber, wherein the heat exchanger is in a heat transfer relationship with the motor assembly, as taught by Seo in the invention of Ukai, in order to advantageously improve both the operational performance and operational efficiency (col. 1, lines 5-10) of the system.
	Regarding claim 13, claim 13 recites similar limitations as claim 3 and is rejected in a similar manner.
	
Allowable Subject Matter
Claims 4-11 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gommori et al. (US 5,540,064) teaches cooling a motor using refrigerant from the refrigerant circuit.
Miller (US 4,936,112) teaches a compressor with a heat exchanger used to cool the motor.
McCullough (US 3,986,799) teaches a compressor with a fluid cavity for cooling the compressor.
North (US 2006/0269424) teaches using a fluid cavity for cooling a motor of a pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763